Donlon, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and checked with his initials MK by Commodity Specialist Martin Krebs on the invoices covered by the protests enumerated above, assessed with duty at 22% per centum ad valorem under the provisions of Paragraph 397, Tariff Act of 1930 as modified 'by T.D. 51802, consists of furnace skids the same in all material respects as the furnace skids involved in The Rembar Co., Inc. v. United States, C.D. 2774 and therein held dutiable as parts of furnaces that have an electrical element as an essential feature at the rate of 12% per centum ad valorem under the provisions of Paragraph 353, Tariff Act of 1930, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the record in said C.D. 2774 be incorporated in the record herein, and that the protests be submitted on this stipulation, the protests being limited to the items marked with the letter “A” as aforesaid.
Accepting this stipulation as an agreed statement of facts and on authority of the decision cited therein, we hold that the merchandise represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices covered 'by the entries in these protests, consists of furnace skids dutiable at 12% per centum ad valorem under paragraph 353 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739).
To the extent indicated the protests are sustained. In all other respects and as to all other merchandise the protests are overruled.
Judgment will be entered accordingly.